Banke, Chief Judge.
Guy Cole was convicted of three counts of uttering bad checks on an out-of-state bank (a felony) and was sentenced to one year of unsupervised probation. On appeal, his appointed counsel filed a motion to withdraw and supporting brief pursuant to Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). After considering the points raised in the brief and conducting a thorough examination of the record and transcript to determine independently whether there was any ground for reversal, this court previously determined that there was no arguable merit to the appeal and granted the motion to withdraw. However, in correspondence directed to this court, Cole has advanced certain pro se contentions. Held:
1. Cole’s contention that his rights were not read to him by law-enforcement personnel establishes no ground for reversal, the State having introduced no evidence of any statement made by him while in police custody.
2. We find no support in the record for Cole’s apparent contention that he did not receive effective assistance of counsel at trial. In particular, there is no indication that his failure to testify resulted *488from anything other than a tactical decision in which he acquiesced following consultation with his counsel. Hudson v. State, 250 Ga. 479 (8) (299 SE2d 531) (1983). “In this regard this court will not substitute its judgment for that of trial counsel.” Id. at 486. From our examination of the record, we cannot conclude that counsel failed to render reasonably effective assistance. Accord Willis v. State, 249 Ga. 261 (6) (290 SE2d 87) (1982).
Decided February 13, 1985.
Guy Cole, pro se.
Lindsay A. Tise, Jr., District Attorney, for appellee.
3. The evidence adduced at trial was sufficient to enable any rational trier of fact to find Cole guilty of all three offenses beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.